Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  January 27, 2016                                                     Robert P. Young, Jr.,
                                                                                  Chief Justice

  151417                                                                Stephen J. Markman
                                                                             Brian K. Zahra
                                                                     Bridget M. McCormack
                                                                           David F. Viviano
  RENEE B. LAFAVE, SHIRLEY ZIMMER,                                     Richard H. Bernstein
  RONALD PROCTOR, and JOANN M.                                               Joan L. Larsen,
  PROCTOR,                                                                             Justices
            Plaintiffs/Counter-Defendants-
            Appellees,
  and
  LAWRENCE R. MCCALEB,
          Plaintiff,
  v                                              SC: 151417
                                                 COA: 315439
                                                 Ionia CC: 2010-027799-CH
  IONIA COUNTY ROAD COMMISSION
  CHAIRPERSON, JOHN BUSH, STATE
  TREASURER, CHARLES LLOYD BABCOCK,
  DAWN KONENSKI, ROGER KONENSKI,
  LEON PLATTE TRUST, ALICIA BETZ,
  MEDFORD BAILEY, ROBERT ZIMMER,
  TRACY ANTHONY, DANIEL R. ZIMMER,
  JODIE L. ZIMMER, DAWN ALDRICH,
  PATRICIA LIPPINCOTT TRUST, JOHANNA
  PARSHALL, MICHELLE DROSTE, EUGENE
  DROSTE, DIRECTOR OF DEPARTMENT OF
  NATURAL RESOURCES, CONSUMERS
  ENERGY CO., AT&T, HOMEWORKS
  TRI-COUNTY ELECTRIC CO-OP, TOWNSHIP
  OF LYONS, IONIA COUNTY ROAD
  COMMISSION, and DIRECTOR OF
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS
              Defendants,
  and
  SALLY N. COOK,
            Defendant/Counter-Plaintiff,
  and
  MOLLY E. KANDLE-KOST and JAMES KOST,
             Defendants/Counter-Plaintiffs-
             Appellants.
  ___________________________________________/
                                                                                                               2


       On order of the Court, the application for leave to appeal the January 27, 2015
judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
applying the law of abandonment to the facts of this case. The Court of Appeals erred by
finding that the facts on record are sufficient to demonstrate defendants Molly Kandle-
Kost and James Kost intended to abandon their easement rights in Weberta Drive,
particularly in light of the failure of the trial court to make any findings on abandonment
or the precise nature of defendants’ property right. We therefore REMAND this case to
the Ionia Circuit Court for findings on the nature of any property right retained by
defendants Molly Kandle-Kost and James Kost in Weberta Drive. Once that court has
determined the nature of that right, it should determine whether an abandonment analysis
is applicable and, if it is applicable, make any necessary findings regarding whether
defendants intended to abandon their property rights in Weberta Drive. See Dep’t of
Natural Resources v Carmody-Lahti Real Estate, Inc, 472 Mich. 359, 385 (2005). In all
other respects, leave to appeal is DENIED, because we are not persuaded that the
remaining question presented should be reviewed by this Court.

      We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 27, 2016
       a0120
                                                                             Clerk